Citation Nr: 1201483	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee.

2.  Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which in pertinent part denied service connection for degenerative joint disease of the right and left knees.

The Veteran testified before the undersigned at a June 2011 Travel Board hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2009).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The Veteran contends that he has a bilateral knee disability that developed during active military duty, as a result of an infection in his right knee, constantly climbing ladders, and kneeling underneath aircraft while working on the flight deck.

Service treatment records show that in July 1966, the Veteran was noted to have several furuncles on the right knee.  In August 1966, he was seen for complaints of pain and swelling of the right knee for three days.  On physical examination of the right knee, there was swelling and erythema.  A central core of inflammation was discernible just below the patella, and inguinal nodes were enlarged and tender.  The Veteran was admitted for bedrest and started on antibiotics.  After continuous application of warm saline compresses to the affected area, a carbuncle came to head and was expressed from the wound.  A few days later, the erythema subsided and the carbuncle was no longer draining.  The Veteran was discharged to light duty for one week.  In March 1969, he was seen in sick bay for knee trouble, but X-rays at that time were negative.  

The Veteran contends that he did not seek treatment after his discharge for his knees because he could not afford to take time off from work for doctor's appointments.  However, periodic National Guard physical examination reports dated in October 1977, August 1981, July 1985, May 1989 and April 1993 all note that he had a rare knee ache caused by alcohol consumption.  On periodic physical in July 1982, it was noted that his knees hurt, with no swelling.  No X-rays of the Veteran's knees were taken during his National Guard service.

The post-service medical evidence of record shows that the Veteran underwent an arthroscopic partial lateral meniscectomy, excision of plica and an arthroscopic debridement for diffuse chondromalacia of the right knee in October 1997 and in May 1999, he had a left knee scope with partial mediolateral meniscectomy, excision of plica and chondroplasty for grade 3 chondromalacia.  Outpatient treatment records from the VA Medical Center in Harrison do not contain any evidence of treatment for the knees.

The Veteran was afforded a VA examination in response to his claim in September 2008.  The Veteran reported that he developed right knee pain shortly after boot camp.  He also reported having carbuncles on his legs and developing one on the right knee, for which he was hospitalized for a few days and treated with antibiotics.  The Veteran reported that he was subsequently assigned to a ship and that he believed that the motion of the ship caused increased knee pain.  He also reported that he worked on the flight line with the majority of his work being under planes, kneeling on one knee.  He reported further that in 1966 or 1967 he experienced pain in the left and right knees.  He denied any specific trauma to the left knee.  He also reported that post-service, he worked as a lineman for many years, but was no longer able to climb ladders.  X-rays showed degenerative changes in the bilateral knee joints, and the examiner diagnosed degenerative joint disease to both knees.

The examiner opined that the furuncle/carbuncle of the right knee the Veteran had in service would not have caused his knee condition that was diagnosed in the 1990's or the continued pain he had to the right knee.  He also opined that there was no way to determine if the knee pain the Veteran reported in 1969 was related to his eventual diagnoses of chondromalacia, meniscal tears and plica in the 1990's, without resorting to mere speculation.  The examiner did not explain why he could not provide the opinion without resort to speculation, nor did he indicate whether there was other evidence or information that he could use to adequately form the opinion. 

It is unclear from the examiner's opinion whether he found it at least as likely as not that the in-service knee pain caused the post-service degenerative joint disease.  The examiner was not required to state with certainty whether the in-service knee pain caused degenerative joint disease, although the opinion implies that he was under the impression that the opinion required such certainty.

In addition, an examiner's reports that he or she cannot provide an opinion without resort to speculation, is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

The Board also notes that during his June 2011 Travel Board hearing, the Veteran reported that he had a future appointment with a Dr. Berblin at the Sanford Medical Center.  The claims folder does not contain records of treatment from Dr. Berblin.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records of treatment provided by Dr. Berblin at the Sanford Medical Center for the Veteran's knees.  These efforts should be undertaken in accordance with 38 C.F.R. § 3.159, (b)(1), (e)(2) (2011). 

2.  Then return the claims folder to the examiner who provided the September 2008 VA examination and opinion so that he may determine the etiology of any current right and left knee disability.

The examiner should review the claims folder, and acknowledge such review in the examination report or in an addendum. 

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more) that any current right or left knee disabilities is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner is advised that the Veteran is competent to report in-service injuries and symptoms and that his report of history must be considered in formulating any opinions. 

A rationale should be given for all opinions and conclusions expressed. 

If the examiner who provided the previous examination is unavailable, another medical professional should review the claims folder and provide the necessary opinions and rationales.  An additional examination should be afforded if the new examiner determines that one is necessary.

3.  The agency of original jurisdiction (AOJ) should review the examination report to insure that it contains the information and opinion requested in this remand.

4.  If the appeal is not fully granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


